DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25 have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation "the cone" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US Pat. No. 5,882,351).
	Fox discloses the following regarding claim 21: a method of fixing an implant (Figs. 2-3) to a bone (col. 12, lines 54-col. 13, lines 4), comprising: forming a slot in the bone (e.g., please see Fig. 2), the slot having side edges (Fig. 2; col. 12, lines 3-42); positioning a surface (240, 250) and a pivot pin (270) of the implant adjacent the bone (Figs. 2-3), so that pivotally attached  first and second arms (230) of the implant fit within the slot (Figs. 2-3, upon the implant’s insertion); and pivoting the first and second arms outwardly about the pin and toward respective side edges of the slot (Figs. 2-3; col. 12, lines 54-62) so as to grip cancellous bone, a posterior cortical wall, and at least one of a medial and a lateral cortical wall (Fig. 2).
Fox discloses the following regarding claim 22: the method of claim 21, wherein the step of pivoting comprises advancing a wedge (210) between an end of the first arm and an adjacent end of the second arm, and spaced away from the pin (Fig. 2; col. 12, lines 54-col. 13, lines 4).
Fox discloses the following regarding claim 23: the method of claim 22, wherein the step of advancing the wedge includes rotating a threaded member (200) attached to the wedge so as to draw the cone between the first and second arms and toward the pin (col. 12, lines 54-col. 13, lines 4, where the claim language is being interpreted such that the wedge is moved further towards the arms).
Fox discloses the following regarding claim 24: the method of claim 21, wherein the slot is formed with an undercut (located near element 102, as shown in Fig. 2), and each of the arms has a medial-lateral dimension that increases (as the arms expand outward) from a proximal side of each arm adjacent the second surface to a distal side of each arm opposite the proximal side thereof (Figs. 2-3; col. 12, lines 54-col. 13, lines 4).  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/            Primary Examiner, Art Unit 3774